In an action, inter alia, for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), entered July 16, 2003, as denied his motion for leave to reargue that branch of the defendant’s motion which was for an award of an interim attorney’s fee, which was granted by an order of the same court entered June 2, 2003, and as granted that branch of the defendant’s cross motion which was for an award of an additional interim attorney’s fee and determined that the defendant was entitled to the sum of $3,000 for the interim attorney’s fee and the additional interim attorney’s fee.
Ordered that the appeal from so much of the order entered July 16, 2003, as denied the defendant’s motion for leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered July 16, 2003, is affirmed insofar as reviewed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in awarding the defendant a total interim attorney’s fee in the sum of $3,000 (see Domestic Relations Law § 237 [a]; O’Shea v O’Shea, 93 NY2d 187, 193 [1999]; Cook v Cook, 95 AD2d 768 [1983]). S. Miller, J.P., Cozier, Rivera and Lifson, JJ., concur.